Citation Nr: 1613958	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-03 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left hip strain.

2.  Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to service connection for a right leg condition requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  Conversely, the Board is going ahead and deciding the claim for service connection for a left hip strain.

Additional issues concerning whether new and material evidence has been submitted to reopen a claim for service connection for a back condition and entitlement to service connection for a left leg condition have been raised by the record in a December 2013 statement and in the testimony during the January 2016 hearing.  But these other claims have not been adjudicated by the AOJ, so the Board does not have jurisdiction over them and, therefore, are referring these other claims to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDING OF FACT

The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service in the military and his left hip strain.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for a left hip strain.  38 U.S.C.A. §§ 1131, 1132, 1154, (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the information and evidence not of record:  1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Ideally, this notice should precede an initial unfavorable decision on a claim by the AOJ, which in this particular instance is the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that this notice should address all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the disability and service, but also the "downstream" 4) disability rating, and 5) effective date in the eventuality service connection is granted.

To this end, the Veteran was provided this required notice and information in a February 2011 letter, prior to initially adjudicating is claim in the February 2012 decision at issue in this appeal, so in the preferred sequence.  He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent records concerning treatment since service, whether from VA or private sources, and providing an examination for a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance would aid in substantiating the claim.

VA has complied with this duty to assist.  The Veteran's STRs have been obtained and associated with his virtual (i.e., paperless) record for consideration.  All available post-service treatment records also have been obtained, to the extent relevant and obtainable.  In May and August 2011, VA made two attempts to obtain records from Valley View Health Center.  To date, however, VA has not received any records from this facility.  Thus, the Board finds that further attempts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(1).  The Veteran has been appropriately notified, see 38 C.F.R. § 3.159(e)(1), and in any event he will not be prejudiced by the absence of these records since the virtual record on appeal already contains VA and private treatment records from April 2007.  He is also competent to report his symptoms and treatment since separating from service.  Davidson v. Shinseki, 581 F.3d 1313, 1313, 1315-16 (Fed. Cir. 2009).  As he has not identified any other evidence not already of record, the Board concludes that VA has made every reasonable effort to obtain all relevant records.

In addition to obtaining medical records, VA also afforded the Veteran a compensation examination in December 2011.  The examination is adequate for VA compensation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination of the Veteran accompanied by comprehensive review of his medical history and, most importantly, rendered the necessary opinions and provided the required explanatory rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also finds there was the required compliance with the procedural due process requirements of 38 C.F.R. § 3.103(c), as concerning the videoconference hearing in January 2016.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the Court held that the presiding judge has two distinct duties under § 3.103(c)(2).  First, the presiding judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the presiding judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  Importantly, however, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the presiding judge's duties under § 3.103(c).  Id. at 498.


Here, the issues were correctly identified and the presiding VLJ, the undersigned, duly explained the components of a service-connection claim.  The Veteran presented testimony explaining why he believes this condition is related to or the result of his military service.  He therefore demonstrated his actual knowledge of the evidence needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Further, he has not alleged any deficiency in the hearing that was prejudicial to his claim.  Shinseki, supra.

Accordingly, appellate review of this claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's virtual record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

The Veteran contends that he injured (strained) his left hip while lifting a heavy duffle bag in service.  His STRs show complaints of left hip pain in February and March 1961.  However, it is not enough merely to have sustained a potentially relevant injury during his service since there also has to be chronic (i.e., permanent) disability owing to the injury.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, here, a subsequent radiographic report reflects no abnormalities of the left hip.  Moreover, a February 1962 report of medical examination reflects that, upon separating from military service, the Veteran's lower extremities and spine were normal.  His military service ended in April 1962.

For many ensuing years, indeed decades, there is no suggestion the Veteran complained about his left hip (e.g., experienced relevant symptoms, etc.) or had any relevant clinical findings, such as in the way of a pertinent diagnosis.

Private treatment records from April 2007 to August 2010 show complaints of left hip pain, but that was not until long after his service had ended. 

In December 2011, the Veteran had a VA compensation examination in response to this claim, during which he reported that his hip problems "began many years ago."  However, he could not recall a specific hip injury - including during his service.  He indicated that he had undergone back surgery and had a history of radiating pain to his buttocks and legs.  The examiner diagnosed left hip strain and opined that there is no evidence that the left hip condition sustained on active duty is related to the Veteran's current hip symptoms.  The examiner reasoned that the Veteran's age and life in the lumbering business are more likely the cause of his present-day hip condition.  Also, the examiner explained that most of the Veteran's symptoms are related to his lumbar intervertebral disc (i.e., back) disorder.  And although the Veteran contends that he not only injured his left hip in service, but also his back and right leg in the same incident, records in the file suggest that his present-day back disorder instead is the result of an on-the-job injury at his civilian employment.

The record on appeal also contains a January 2013 statement from Dr. L.C., the Veteran's private physician from 1984 to 2005.  Dr. L.C. noted that the Veteran had developed a sharp pain in his low back, buttock, and right leg after lifting a duffle bag in service.  Approximately ten years after separation, he underwent lumbar spinal surgery.  However, he continued to experience pain in his low back, buttock, and right leg.  Dr. L.C. did not address the Veteran's left hip, but he noted that the symptoms in the Veteran's left lower extremity were, by far, less severe.  

Based on the evidence of record, the Board finds that service connection is not warranted on a direct-incurrence basis.  As already explained, service connection is granted if there is evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.

The medical evidence establishes that the Veteran has a current disability.  Specifically, the December 2011 VA examination report reflects a diagnosis of a left hip strain.  Thus, the first element has been met.  The second element also has been met.  The Veteran's STRs reflect that he complained of left hip pain in February and March 1961.  

However, the Board finds that the third element has not been met as there is no competent evidence specifically linking the Veteran's current condition to his in-service complaints of left hip pain.  Indeed, the Veteran complained of left hip pain in February and March 1961.  But also notably, a subsequent X-ray report reflects no abnormalities of the left hip, and a February 1962 report of medical examination also reflects that the Veteran's lower extremities and spine were normal upon separating from military service.  This evidence concerning his service tends to suggest that his injury in service was acute and transitory and resolved, rather than resulted in chronic or permanent disability as a consequence.

Keeping in mind that his service ended in April 1962, the earliest medical evidence within the virtual record of a left hip condition (post service) is in April 2007, more than four decades (greater than 40 years) later.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id., at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Here, such a very long period after service without so much as a complaint, much less objective clinical finding referable to the left hip, tends to weigh heavily against this claim.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

There is a line of precedent cases indicating that the mere absence of evidence, such as in the way of treatment records, cannot be equated with the absence of disability at a particular point in time.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (similarly holding that the mere absence of evidence does not necessarily equate to unfavorable evidence).  Indeed, 38 C.F.R. § 3.303(b) refers to continuity of symptoms, not instead continuity of treatment [for those symptoms].  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  But also recognize that a Veteran is only permitted to show continuity of symptomatology since service, as an alternative means of linking his present-day disability to his service, when his claim concerns one of the conditions specifically identified as "chronic" in § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A strain is not considered one of these chronic conditions, per se.

Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Furthermore, there is no medical evidence attributing the Veteran's current left hip condition to his service - and especially to his left hip injury in service.  The December 2011 VA compensation examiner that was asked to comment on this determinative issue of causation determined there is no evidence that the Veteran's left hip complaints in service are related to his current symptoms affecting this hip.  The examiner reasoned that the Veteran's age and life in the lumbering business are more likely the cause of his present-day hip issues.  In addition, this examiner clarified that most of the Veteran's current symptoms are the result of his lumbar intervertebral disc (back) disorder.  And, to reiterate, he is not service connected for any back condition so cannot link his present-day left hip condition to his service secondarily by way of his back disorder, even if caused or being aggravated by this other disorder.  38 C.F.R. § 3.310(a) and (b).


The only evidence supporting this required etiological link between the Veteran's left hip complaints in service and current diagnosis of a strain are his lay assertions, which the Board has found unpersuasive in light of the evidence of record when considered in the aggregate.  He has not been shown to have the experience, training, or education necessary to give a probative opinion on the cause or origins of this claimed disability.  Although lay persons are competent to provide opinions on some medical issues, it is beyond his competence to opine that his left hip strain is related to or the result of his service - especially any injury or other trauma he may have sustained.  This determination of etiology falls outside the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Board finds that the opinions of the VA compensation examiner contrarily disassociating the current disability from service are more probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is not the required reasonable doubt to resolve in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a left hip strain is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claim for service connection for a right leg condition, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The evidence confirms the Veteran has a right leg condition, namely, sciatica pain in the right lower extremity.  Although his STRs are unremarkable for any right leg-related complaints or injuries, he has reported injuring his leg while lifting a duffle bag in service.  He also maintains that his right leg has continued to bother him ever since that injury.  He is competent to make this proclamation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board ultimately will have to additionally assess his credibility concerning this, however, to in turn determine whether his lay testimony is probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  But in the meantime, the Board is having him undergo a VA compensation examination for a medical opinion needed to assist in determining the etiology of his current right leg condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA compensation examination regarding his claim of entitlement to service connection for a right leg condition.  The claims file, including a complete copy of this decision and remand, must be made available for the examiner to review and the examination report should reflect that this review took place.

The examiner is asked to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent or greater probability) the Veteran's right leg condition is related to or the result of his military service, including his alleged injury in service*.

*Regarding this alleged trauma in service, the Veteran claims to have injured his right leg at the same time he injured his left hip.  His STRs show complaints of pain in his left hip, but not also in his right leg.  There is additional mention elsewhere in the file of present-day right leg sciatica, but owing to a low back disorder that is not service connected, instead, the result of an intercurrent injury since service at his civilian job.

It therefore is most essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.  In making this necessary determination of causation, the examiner must consider all of the relevant evidence in the claims file, including:  a) the STRs, b) post-service treatment records, c) and the Veteran's lay contentions, including during his hearing.

2.  Then readjudicate this claim for service connection for a right leg condition in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


